                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Alexandria Division

MUHAMMAD QASEMY, ON BEHALF OF
HIMSELF AND ALL OTHERS SIMILARLY
SITUATED,

     Plaintiff,

v.                                                     Case No. 1:19-cv-00809

QUALITY MIDWESTERN HOLDINGS,
INC., D/B/A "QUALITY SERVICES
MOVING" AND EDWARD GRAVES,

     Defendants.

                    QUALITY SERVICES MOVING'S OPPOSITION TO
                     MOTION FOR CONDITIONAL CERTIFICATION

                                     I.      INTRODUCTION

         Plaintiff Muhammad Qasemy (“Qasemy”) has filed a purported Collective Action

Complaint for Payment of Overtime Wages against Quality Midwestern Holdings, Inc. d/b/a

Quality Services Moving (“Quality Services”). 1 While Qasemy alleges that Quality Services

violated the Fair Labor Standards Act (“FLSA”), he is exempt from overtime pay requirements

pursuant to Section 13(b)(1) of the FLSA. Moreover, as set out below, Qasemy has not made a

showing that conditional certification should be granted, that there should be a 90 day notice

period or that equitable tolling of the statute of limitations is appropriate.

                                      II.     BACKGROUND

         Quality Services is a moving company. (ECF Doc. 1 ¶ 8.) Qasemy alleges that he was

employed as a Mover with Quality Services from February 2017 to February 2018. (Id. at ¶¶ 7,



1
 Qasemy has named Edward Graves as a defendant in this litigation, but has not served the
Complaint on Mr. Graves.


                                                   1
15.) Qasemy alleges his position as a Mover required “driving Sprinter vans to sites to ship and

deliver items for clients, which included loading and unloading trucks, preparing the trucks for

shipments, and driving to and from the delivery sites.” (Id. at ¶ 15.) Qasemy alleges that he and

other employees “would regularly perform work for which Defendants did not pay them wages.”

(Id. at ¶ 17.) This included not being paid for driving back to the office from a job site, and

being required to arrive for work at 7:00 a.m. and wait for job assignments. (Id. at ¶¶ 18–19.)

Specifically, Qasemy alleges three pay periods in which he worked more than 40 hours per week

and was not paid overtime compensation.

       Quality Services disputes these allegations, and avers that the evidence will show that

Qasemy is exempt from overtime under Section 13(b)(1) of the FLSA and the Motor Carrier Act.

Nevertheless, based on the allegations in the Complaint, Qasemy is seeking to maintain a

collective action against Quality Services on behalf of himself and other similarly situated

individuals for alleged violations of the FLSA.

       In the motion, Counsel for Qasemy references a previous FLSA suit filed by Theresa

Buszta. (ECF Doc. 11, p. 2). That matter was resolved and dismissed by order of this Court on

March 12, 2019. (Exhibit 1). In the Buszta matter, on December 14, 2018, Qasemy’s counsel

was provided with a list of forty-five potential opt-in “Movers” that included the employees’

name, date of hire, date of separation and last known address. (See Exhibit 2, page 3). To date –

eleven months later - only one additional person other than Qasemy has opted to join this

lawsuit. The Court should deny Qasemy’s motion for conditional certification.




                                                  2
                                        III.    ARGUMENT

        A. Legal Standard.

        “As a general rule, FLSA class certification under Section 216(b) requires (1) that the

plaintiffs are ‘similarly situated,’ and (2) that the plaintiffs included in the class ‘opt-in’ by filing

with the court consents to join the suit.” Houston v. URS Corp., 591 F. Supp. 2d 827, 831 (E.D.

Va. 2008) (quoting Choimbol v. Fairfield Resorts, Inc., 475 F. Supp. 2d 557, 562 (E.D. Va.

2006)). Neither Section 216(b) nor the Fourth Circuit have defined the term similarly situated

for purposes of FLSA actions. Id. Further, “[b]ecause the statute of limitations continues to run

on unnamed class members’ claims until they opt into the collective action, see 29 U.S.C. §

256(b), courts have concluded that the objectives to be served through a collective action justify

the conditional certification of a class of putative plaintiffs early in a proceeding, typically before

any significant discovery, upon an initial showing that the members of the class are similarly

situated.” Id. (citations omitted).

        Courts follow a “two-step approach to certify FLSA collective actions.” Id. (citations

omitted). In the first step, “the court determines whether there is sufficient evidence to

reasonably determine that the proposed class members are similarly situated enough to

conditionally certify the collective action and provide potential class members with initial notice

of the action and the opportunity to opt-in.” Id. (citations and internal quotation marks omitted).

Courts typically address “the second step if the defendant files a motion for decertification,

which usually occurs after discovery is virtually complete.” Id. at 832 (citation omitted). In

addressing the second step, “courts apply a heightened, fact-specific standard to the ‘similarly

situated’ analysis.” Id. (citation omitted). If the plaintiffs fail to meet this heightened standard,




                                                   3
“the collective action is decertified and the original plaintiffs pursue their individual claims.” Id.

(citation omitted).

       B. Conditional certification is not required under the circumstances.

       The “sole consequence of conditional certification is the sending of court-approved

written notice to employees.” Cramer v. Arkesia, Inc., 311 F. Supp. 3d 773, 775 (E.D. Va.

2018). Yet, Qasemy has offered no basis for why the Court should be involved in the notice

process. “[T]he plaintiff bears the burden of showing that the Court's intervention in the notice

process is appropriate.” Hanley v. Hand "N Heart, L.L.C., E.D. Va. No. CIV 4:06CV143, 2007

WL 2572193, at *4 (E.D. Va. Aug. 31, 2007) (citing D’Anna v. M/A-Com, Inc., 903 F. Supp.

889, 894 (D. Md. 1995); Camper v. Home Quality Mgmt. Inc., 200 F.R.D. 516, 519 (2000));

Houston, 591 F.Supp.2d at 832. While the Court has the discretion to facilitate notice, this

discretion “is not unfettered; the court must assess whether this is an appropriate case in which to

exercise [its] discretion.” Houston, 591 F.Supp.2d at 832.

       Here, Qasemy’s counsel has had a list of potential opt-in plaintiffs, with last known

addresses, since December of 2018. 2 Qasemy filed his Complaint six months later, in June of

2019. And to date, only one potential plaintiff, Elijah Enriquez, filed a consent to join this

lawsuit. Qasemy has not shown why this matter should be certified to provide potential class

members with initial notice of the action, where there has already been eleven months to notify



2
  Quality Services does not concede that the FLSA has been violated, that the alleged opt-in
plaintiffs are similarly situated or any of the issues raised in the motion for conditional
certification. Houston, 591 F. Supp. 2d at 831–32. Most of the issues, such as the Motor Carrier
Exemption, are not before the Court at this stage. Indeed, “[a]t this stage in the proceedings, this
Court is not in a position to determine the applicability of [the Motor Carrier Safety] exemption,
nor is it necessary to do so prior to conditionally certifying a class.” Houston, 591 F. Supp. 2d at
834. This is particularly true where Qasemy has simply filed a Complaint that is virtually
identical to the Amended Complaint filed by Buszta in the previous action. (Exhibit 3).
Accordingly, Quality Services reserves the right to move for decertification.


                                                  4
those individuals of the opportunity to join in a lawsuit against Quality Services. Indeed, these

individuals can join this lawsuit as a party by simply filing a consent to join in this Court.

“Certification of a collective action is merely a “case management” tool for district courts to

employ in appropriate cases. Consequently, “certification is neither necessary nor sufficient for

the existence of a representative action under FLSA.” Cramer, 311 F. Supp. at 776. Here,

certification is not necessary, and counsel has had ample opportunity to provide the potential

members with notice of this lawsuit.

       The fact that no one, other than Enriquez, has elected to join the lawsuit against Quality

Services within the last eleven months suggests that none of the potential opt-in plaintiffs would

opt in even if they were given notice by the Court. Qasemy simply has not given an adequate

basis to support a 90-day opt-in notice period, nor explained how it would cause the potential

opt-in plaintiffs, who have so far not opted in, to opt-in now. 3

       C.      Qasemy has not met the heavy burden to establish that equitable tolling
               applies.

       The statute of limitations in an FLSA case continues to run on a potential plaintiff’s claim

until that potential plaintiff opts-in. Houston, 591 F. Supp. 2d at 831, (E.D. Va. 2008) (citing 29

U.S. C. §256(b)). Courts should use equitable tolling “sparingly.” Gayle v. United Parcel Serv.,

Inc., 401 F.3d 222, 226 (4th Cir. 2005) (citation and internal quotation marks omitted). Indeed,

it is a rare and “extraordinary remedy.” LaFleur v. Dollar Tree Stores, Inc., No. 2:12-CV-00363,

2012 WL 4739534, at *2 (E.D. Va. Oct. 2, 2012).

    In the Fourth Circuit, equitable tolling may be permitted in three scenarios:




3
 Qasemy also is requesting a list of current and former “Movers or Packers” who worked with
Quality Services. This request is not warranted and overbroad as Qasemy alleged he worked as a
“Mover” and not a “Packer.” ECF Doc. 1 ¶ 15.


                                                  5
       (1)     When a plaintiff “has actively pursued his judicial remedies by filing a defective
               pleading during the limitations period.” Id. (citation omitted).

       (2)     When a plaintiff “has been induced or tricked by his adversary’s misconduct into
               allowing the filing deadline to pass.” Id. (citation omitted).

       (3)     When “extraordinary circumstances beyond plaintiff’s control made it impossible
               to file the claims on time.” Harris v. Hutchinson, 209 F.3d 325, 330 (4th Cir.
               2000) (citation and internal quotation marks omitted).

See LaFleur, No. 2:12-CV-00363, 2012 WL 4739534, at *2.

       The potential opt-in plaintiffs do not satisfy any of these scenarios, nor does Qasemy

suggest that they do. Instead, Qasemy complains of problems with service of process. Qasemy’s

suggestion that the Court should toll the statute of limitations, because Mr. Graves has allegedly

attempted to evade service is without merit. The statute of limitations is not tied to service of

process on a defendant. Moreover, by making this argument, Qasemy ignores that virtually the

same lawsuit was filed against Quality Services by Buszta in May of 2018 – a year and a half

ago. No one opted to join the Buszta litigation.

       Qasemy also ignores that his counsel had a list of potential opt-in “Movers” for six

months before he filed his lawsuit in June of 2019. Yet, to date, only one other individual has

opted to join this suit. Nothing is preventing potential opt-in plaintiffs from opting in or from

being joined as plaintiffs, and there being no impediment to doing so. See Cramer v. Arkesia,

Inc. 311 F. Supp. 3d 773 (E.D. Va. 2018).

       Qasemy’s speculation is not a sufficient reason to toll the statute of limitations. The

potential opt-in plaintiffs have the right to consent to opt in or be joined now and there is no

grounds for tolling the statute of limitations while they wait to do so. See e.g., LaFleur, No.

2:12-CV-00363, 2012 WL 4739534, at *6-7 (E.D. Va. Oct. 2, 2012) (denying motion to

equitably toll the statute of limitations and recognizing that Congress’s contemplated that the




                                                   6
statute of limitations would continue to run until the filing of an opt-in consent and it chose not

to provide for a tolling of limitations period).

                                      IV.     CONCLUSION

       For the foregoing reasons, Quality Services, by counsel, respectfully requests that this

Court deny Qasemy’s Motion for Conditional Certification.



                                                       QUALITY MIDWESTERN
                                                       HOLDINGS, INC., D/B/A "QUALITY
                                                       SERVICES MOVING"

                                                       By Counsel




 /s/
Jeremy D. Capps (VSB No. 43909)
Counsel for Quality Midwestern Holdings, Inc.,
d/b/a "Quality Services Moving"
Harman, Claytor, Corrigan & Wellman
P.O. Box 70280
Richmond, Virginia 23255
804-747-5200 - Phone
804-747-6085 - Fax
jcapps@hccw.com




                                                   7
                                   CERTIFICATE

        I hereby certify that on the 12th day of November, 2019, I electronically filed the
foregoing with the Clerk of the Court using the CM/ECF system, which will send notification of
such filing to the following:

              Nicholas A Migliaccio, Esq.
              Jason S. Rathod, Esq.
              Migliaccio & Rathod LLP
              412 H Street N.E., Suite 302
              Washington, DC 20002
              202-470-3520 - Phone
              201-800-2730 - Fax
              nmigliaccio@classlawdc.com
              jrathod@classlawdc.com

              Matthew T. Sutter, Esq.
              Sutter & Terpak, PLLC
              7540A Little River Turnpike
              First Floor
              Annandale, VA 22003
              703-256-1800 - Phone
              703-991-6116 - Fax
              matt@sutterandterpak.com

                                             /s/
                                             Jeremy D. Capps (VSB No. 43909)
                                             Counsel for Quality Midwestern Holdings, Inc.,
                                             d/b/a "Quality Services Moving" Harman, Claytor,
                                             Corrigan & Wellman
                                             P.O. Box 70280
                                             Richmond, Virginia 23255
                                             804-747-5200 - Phone
                                             804-747-6085 - Fax
                                             jcapps@hccw.com




                                               8
